Citation Nr: 1110595	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric disorder  to include posttraumatic stress disorder (PTSD).
 
2.  What evaluation is warranted for diabetes mellitus, type II from October 4, 2004 to March 4, 2009?
 
3.  What evaluation is warranted for diabetes mellitus, type II from March 5, 2009?
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
INTRODUCTION
 
The appellant is a Veteran who served on active duty from January 1966 to October 1967.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2005 (diabetes) and June 2007 (PTSD) rating decisions by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran was scheduled for a Travel Board Hearing for at the VA Regional Office in Columbia, South Carolina.  The Veteran failed to appear for the scheduled hearing and no good cause was given for such failure to appeal, barring a future hearing.  38 C.F.R. § 20.702(d).
 
In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a veteran's claim for an increased disability evaluation may require a determination as to whether the veteran is entitled to a total disability rating based on individual unemployability.  In this case, however, entitlement to total disability evaluation based on individual unemployability due to service connected disorders was denied in a November 2006 rating decision.  The appellant did not appeal.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not presently before the Board and will not be discussed.
 
The issue of what evaluation is warranted for diabetes mellitus, type II from March 5, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 

FINDINGS OF FACT
 
1.  A psychiatric disorder is not shown to have been present in service or manifested for many years thereafter, and no psychiatric disorder is otherwise related to service.
 
2.  PTSD based on a verified in-service stressor is not shown and is not shown to be related to a fear of hostile military or terrorist activity.
 
3.  Diabetes mellitus, type II requiring insulin, a restricted diet and a regulation of activities is not demonstrated.  
 
 
CONCLUSIONS OF LAW
 
1.  A psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service, and a psychosis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307. 3.309 (2010).
 
2.  The criteria for a disability evaluation in excess of 20 percent for diabetes mellitus, type II from October 4, 2004 to March 4, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107; C.F.R. §§ 4.1, 4.2, 4.3, 4.7,  4.119, Diagnostic Code 7913.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated April and December 2006 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.  The claims were most recently readjudicated in a March 2009 supplemental statement of the case, thus satisfying the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed PTSD.  However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds. 
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.
 
Service Connection-Laws and Regulations
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
As to entitlement to service connection for PTSD, governing criteria specifically require (i) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
Effective July 13, 2010, VA  amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 
 
(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
 
75 Fed. Reg. 39843 (2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).
 
If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
 
Although he has not specifically raised a claim for service connection for a psychiatric disorder other than PTSD, the Board must nonetheless consider this possible additional entitlement.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for service connection for PTSD encompasses a claim for service connection for a psychiatric disability no matter how it is diagnosed).
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Service Connection for An Acquired Psychiatric Disorder-Factual Background and Analysis
 
The Veteran's service treatment records are silent as to complaints of or treatment for any psychiatric disorder.  November 1965 and October 1967 reports of medical examination for pre-induction and separation, respectively, note that clinical evaluation showed the appellant to be psychiatrically normal.  In his October 1967 report of medical history, the Veteran reported that he did not have nightmares, trouble sleeping, nervous trouble depression or worry.
 
Service personnel reports note that the Veteran served as a power man, a baker, and between July and October 1967, a heavy vehicle driver.  There is no evidence of participation in combat in the Veteran service records.
 
An August 2006 mental health intake assessment from the Florence VA outpatient clinic reported that the Veteran complained that his depression was causing him to isolate himself from others.  The Veteran further stated that he was anxious, unmotivated, tired and fatigued most of the time and took little pleasure in activities.  The Veteran reported that he was easily irritated and had difficulty sleeping.  The examiner noted that the Veteran's mother-in-law had died the previous week.  The examiner observed that the Veteran had served in the army for "two years" spending one year in Vietnam .  The claimant reported that he had been a truck driver most of his life but was unable to drive presently secondary to his diabetes.  The Veteran was screened for PTSD but that he did not report symptoms which met the criteria for PTSD.  A diagnosis of depression was provided.
 
In an October 2006 VA treatment record it was noted that the Veteran's depression had not resolved sufficiently with his medication.  
 
In January 2007, the Veteran submitted a statement describing his claimed inservice stressors.  He stated that while driving he saw two young boys along the side of the road when suddenly one boy darted in front of the truck he was driving.  Despite hitting the brakes the appellant stated that he hit the little boy and dragged his body down the highway for about fifteen feet.  The Veteran described seeing the boy after he was hit and noted that the boy was air lifted to a field hospital.  The Veteran stated the sight of the little boy haunted him.  The appellant further described driving through a small village when he saw a man strung up by his feet and gutted.  He explained that he was told that the Viet Cong had done this.  The Veteran additionally described watching villagers hit with napalm, "petrified" (sic) about eight to ten people.  In an attached stressor form, the Veteran stated that his stressor occurred in Toawah (sic) Vietnam in 1967.  
 
In January 2007 the Veteran's personnel records were received but they did not indicate a recognizable combat stressor. 

In March 2007, the RO explained that it received the Veteran's stressor statement but more specific information on the alleged stressors was required.  He was notified that VA needed the dates of the incidents, and names of any other witnesses.  A PTSD questionnaire was provided so that the Veteran might provide additional details pertaining to his claimed stressors.  He did not provide any further answers.
 
In May 2007, the RO made a formal finding of insufficient information to forward a Joint Services Records Research Center (JSRRC) stressor confirmation request regarding the Veteran's claimed stressors.  It was noted that the RO had received the s claim of entitlement to service connection for PTSD in November 2006, and that a PTSD questionnaire and VCAA information was sent to the Veteran.  It was also noted that the appellant had been requested to provide further stressor details but had not done so.
 
A June 2007 mental health individual treatment note reported that the Veteran complained of anger, depression and the inability to maintain restful sleep.  The Veteran reported that his military occupational specialty was supply truck driver.  He stated that he was a Vietnam veteran, but could not remember his tour.  It was noted that the Veteran was experiencing symptoms of PTSD and major depression.  A July 2007 mental health treatment note reported a diagnosis of "PTSD/Depression."  
 
A July 2007 treatment report noted the Veteran's claim that since Vietnam, he had had increased irritability, avoidance of crowds and social settings, isolative behavior, an exaggerated startle response and interrupted sleep.  The reporting physician noted that the Veteran served in Vietnam and drove a truck throughout the country delivering supplies.  It was reported that as a result of his military occupational specialty, the Veteran was involved with combat.  The Veteran stated that his anticipation of a "hot region" was difficult.  
 
The Veteran asserts that he is entitled to service connection for an acquired psychiatric disorder to include PTSD.  For the reasons set forth below, the Board disagrees.
 
Initially, in the case of the Veteran's diagnosed depression, for service connection to be established there must be evidence of an in-service incurrence of the disorder, a present disorder and a link between the two.  In this case, the Veteran has been diagnosed with depression.  The evidence does not show, however that his depression is related to his active duty service.  The service treatment records are wholly silent for any psychiatric complaints, symptoms or findings.  Further, the competent evidence does not demonstrate a nexus between the Veteran's present depression and his service.  In fact, there is no evidence whatsoever that his depression is related to service and the evidence fails to demonstrate continuous symptoms of depression since service.  Accordingly, service connection for depression must be denied.
 
Regarding the claim of entitlement to service connection for PTSD, while the Veteran was not found to meet the criteria for a diagnosis of PTSD in August 2006, he was diagnosed with PTSD later in July 2007.  The Board finds, however, that in this case the evidence must show a confirmed in-service stressor and such a stressor is not demonstrated.
 
In a combat environment a stressor may be presumed when it is consistent with such combat.  The Board further notes that, according to the newly amended regulation in 38 C.F.R. § 3.304(f)(3), adequate evidence of a stressor may be shown without confirmation of that stressor where the stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  Id.  
 
In this case, participation in combat is not shown by the Veteran's service treatment or personnel records, thus his claimed stressor may not be presumed due to combat.  Further, while the Veteran has clearly described his stressors as traumatizing, the evidence does not suggest that these claimed stressors were caused by a fear of hostile or terrorist activity.  Moreover, while the Veteran has been diagnosed with PTSD, at no time has a psychologist or psychiatrist specifically stated that his claimed in-service stressors were adequate to support PTSD.  
Assuming arguendo that the appellant's asserted stressors are related to a fear of hostile activity, the appellant's inability to recall any further details of the claimed stressful events leads the Board to question the credibility of the appellant's assertions.  The Board, of course, has no authority to challenge the diagnosis of posttraumatic stress disorder.  Still, the Board has the duty to address the credibility of the appellant's statements.  In this regard, under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)  to diagnose posttraumatic stress disorder requires evidence that the traumatic event is persistently reexperienced in one (or more) of the following ways: 
(1) recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.
(2) recurrent distressing dreams of the event. 
(3) acting or feeling as if the traumatic event were recurring (includes a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes, including those that occur upon awakening or when intoxicated).
(4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.
(5) physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event

Each of these elements shows that posttraumatic stress disorder is manifested by an inability to forget, not an inability to remember.  Hence, the Board finds the appellant's inability to recall basic facts concerning the alleged stressors such as dates, names and places, to render his credibility suspect.  Thus, entitlement to service connection for posttraumatic stress disorder must be denied.  
 
Increased Rating for Diabetes Mellitus, Type II-Laws and Regulations
 
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
Where, as here, entitlement to service-connection has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  Since the Veteran did not manifest symptoms to warrant a rating in excess of 20 percent at any time since the grant of service connection, staged ratings are inappropriate here.
In December 2005, the RO granted service connection and assigned a 20 percent rating for diabetes mellitus, type II.  
Diabetes mellitus is rated under 38 C.F.R. § 4.120, Diagnostic Code (DC) 7913, which warrants a 20 percent rating for diabetes mellitus requiring insulin or an oral hypoglycemic agent and a restricted diet. A rating in excess of 20 percent requires at minimum the use of insulin, a restricted diet, and regulation of activities. 38 C.F.R. § 4.119.  The term "regulation of activities" means that the appellant must avoid strenuous occupational and recreational activities.  Id.
Factual Background and Analysis
Considering the pertinent evidence of record in light of the above-noted criteria, the Board finds that the criteria for a rating greater than 20 percent for diabetes mellitus are not met at any time during the appellate period between the December 2005 rating decision and March 5, 2009.
A February 2004 VA medical center treatment note reported that the Veteran was counseled to stay on his diabetic diet and to exercise regularly in an effort to lose weight.  An August 2004 VA treatment note reported that the Veteran was informed on the benefits of regular exercise. Neither recommendation suggests that a restriction on activities is needed.
In October 2005 the Veteran was examined by a Social Security disability benefits examiner.  The examiner, Dr. E.D., noted that the Veteran was diagnosed with type II diabetes about eight years prior.  It was noted that the Veteran was learning to control his blood sugars with insulin and that he was reasonably compliant with his diabetic diet.  
A VA examination report dated in December 2005 remarked that the Veteran worked as a truck driver but could no longer work due to his insulin dependence.  Current treatment for his diabetes was reported as insulin every morning and evening.  
The Veteran was afforded a second VA examination in December 2006 in order to determine the severity of his diabetes.  It was noted that the Veteran denied a history of ketoacidosis or hypoglycemic reactions.  The Veteran reported that he was on a low carbohydrate diet.  
A November 2007 VA compensation examination noted that the appellant denied any episodes of ketoacidosis, and very rarely had hypoglycemic episodes.  He was following a restricted diet, and while he was gradually losing weight that was intentional.  Following the examination the appellant was diagnosed with diabetes mellitus type II.  The examiner did not opine that this disorder required that the appellant restrict his activities.
A January 2008 VA treatment note reported that the Veteran used insulin in the  morning and evening to control his diabetes.  A November 2008 treatment note reported that the Veteran's diabetic control had slipped and an increase in insulin was recommended.  
In this case, the evidence of record fails to demonstrate the regulation of activities required for a rating in excess of 20 percent.  The Veteran is shown to use insulin and is on a restricted diet, however, the evidence is silent as to any doctor-prescribed regulations of activity.  The term "regulation of activities" requires that "the evidence must show that the claimant's activities, both occupational and recreational, ... that (the appellant) avoid strenuous activity."  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  In fact, the record shows multiple occasions in which increased exercise has been suggested in order to improve the Veteran's weight.  Accordingly, the Veteran's claim for a schedular rating in excess of 20 percent for this period is denied.  
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the disability picture presented by the Veteran's diabetes mellitus type II is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. Id.
 
 

ORDER
 
Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.
 
A disability evaluation in excess of 20 percent is diabetes mellitus, type II from October 4, 2004 to March 4, 2009 is denied. 
 
 
REMAND
 
In an August 2009 statement in support of his claim, the Veteran stated that his diabetic symptoms had increased in severity.  In this regard, the Board notes that the last VA medical records are dated March 4, 2009 and that his last VA examination was conducted in November 2007.  Given the Veteran's contention that his symptoms warrant a higher disability rating, the possible availability of additional medical information for evaluation by an examiner, and the time since the appellant's last VA examination, a new examination is in order.  See 38 C.F.R. § 3.326 (where there is a claim for disability compensation but medical evidence accompanying the claim is not adequate for rating purposes, a Department of Veterans Affairs examination will be authorized); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should take appropriate action to secure any records which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate any identified records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a VA endocrine examination.  The claims folder is to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating diabetes mellitus, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner must address whether due to the appellant's diabetes alone he must avoid strenuous occupational and recreational activities.  If so, what medical evidence supports that conclusion?  A complete rationale for any opinion expressed must be provided.
 
3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  
 
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.
 
5.  If the benefit sought on appeal remains denied, the RO must furnish to the claimant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


